ROSE, District Judge.
In this case the libelant, a Spanish corporation, owner of the steamship Unbe Mendi, is seeking to recover from the respondent, a corporation of Delaware, the loss occasioned by the failure of the respondent to load the ship as required by the terms of a charter party.
The charterer says it is excused by the same Service Order No. 6 of the Interstate Commerce Commission as is fully discussed in the opinion in No. 724, Hellenic Transport S. S. Co. v. Archibald McNeil & Sons Co., Inc., 273 Fed. 290, handed down this day. Even if the conclusion reached in that case be in any wise erroneous, the respondent herein would remain liable, for by an interlineation in the charter party it expressly bound itself to load the ship, whether or not .it had government export license. It must make good the loss the charterer has suffered in consequence of its not having done so.